 0In the Matter of GENERAL MOTORS CORPORATION, DELCO-REMY DIVISION,AN=CH FOUNDRYandINDEPENDENTUNION OF ANTIOCHFOUNDRYWORKERSCase No. B-3169.-Decided October31, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Philip G. Phillips,for the Board.Mr. H. M. Hogan, Mr. A. F. Power, Mr. Denton Jolly,andMr.Robert C. Carson,of Detroit, Mich., for the Company.Mr. Bitner Brown,for the Independent.Mr. Thomas Hendricks,for UAW-CIO.Mr. George A. Koplow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn or about September 8, 1941,, Independent Union of AntiochFoundry Workers, herein called the Independent, filed with the Re-gional Director for the Ninth Region (Cincinnati, Ohio) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of General Motors Corporation, Delco-Remy Division, Antioch Foundry,' herein called the Company, whichis engaged in research and development of the Antioch process for theproduction of non-ferrous castings, at ' Yellow Springs, Ohio, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 14, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, ordered aninvestigation nunc pro tune as of October 9, 1941, and authorized theReferred to in some of the formal papers as"The Antioch Foundry-Delco Remy Div.,General Motors Corporation."36 N. L. R. B., No. 137.642 GENERALMOTORSiCORPORATION643Regional Director to conduct it and to provide for an appropriatehearing upon due notice.Thereafter, the Regional Director of theBoard, the Company, the Independent, and International Union,Automobile Aircraft and Agricultural Implement Workers of Amer-ica, affiliated with the C. I. 0., herein called the UAW-CIO, enteredinto a "STIPULATION FOR CERTIFICATION OF REPRE-SENTATIVES UPON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on October 10 and-11, 1941, under the direction and supervisionof the Regional Director, among the following employees of the Coin-pany : All production and maintenance employees and mechanicalemployees in engineering department shops, except employees of sales,accounting, personnel, and industrial-relations departments, superin-tendents and assistant superintendents,, general foremen, foremen, andassistant foremen, and all other persons working in a supervisory ca-pacity including those having the right to hire or discharge and thosewhose duties include recommendations as to hiring and discharging(but not leaders), and those employees whose work is of a confidentialnature, time-study men, plant-protection employees (but not includ-ing maintenance patrolmen or fire patrolmen), all clerical employees,chief engineers and shift operating engineers in power plants, design-ing (drawing board), production, estimating, and planning engineers,draftsmen and detailers, physicists, chemists, metallurgists, artists,design-artists, clay plastermodellers, timekeepers, technical schoolstudents, indentured apprentices, those technical or professional em-ployees who are receiving training, and kitchen and cafeteria help, todetermine whether said employees desired to be represented by theIndependent, by the UAW-CIO, or by neither.On October 14, 1941,the Regional Director issued and duly served upon the parties hisElection Report on the ballot.No objections to the conduct of theelection or* the Election Report have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Number of alleligible voters-----------------------------64Number of ballots placed in ballot box------------------------ 56Number of unchallenged ballots for UAW-CIO---------------- 14Number of unchallenged ballots for Independent Union of AntiochFoundryWorkers----------------------------------------- 30Number of unchallenged ballots for neither------------------- 12Number of challenged ballots---------------------------------0Number of blank ballots-------------- -----------------------0Number of spoiled ballots------------------------------------0On the basis of the stipulation, the Election Report, and the entirerecord, in the case, the Board makes the following : 644DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OFFACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, Delco-RemyDivision, Antioch Foundry, Yellow Springs, Ohio, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All production and maintenance employees and mechanical em-ployees in engineering department shops of the Company, except em-ployees of sales, accounting, personnel, and industrial-relationsdepartments, superintendents and assistant superintendents, generalforemen, foremen and assistant foremen, and all other persons workingin a supervisory capacity including those having the right to hireor discharge and those whose duties include recommendations as tohiring and discharging (but not leaders), and those employees whosework is of a confidential nature, time-study men, plant-protection em-ployees (but not including maintenance patrolmen or fire patrolmen),all clerical employees, chief engineers and shift operating engineers inpower plants, designing (drawing board), production, estimating, andplanning engineers, draftsmen and detailers, physicists, chemists,metallurgists, artists, design-artists, clay plaster modellers, timekeep-ers, technical school students, indentured apprentices, those technicalor professional employees who are receiving training, and kitchenand cafeteria help, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9. (b) of the Na-tional Labor Relations Act.3.Independent Union of Antioch Foundry Workers has been desig-nated and selected by a majority of employees in the above unit astheir representative for the purposes of collective bargaining and is theexclusive representative of all employees in said unit, within the mean-ing of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT Is HEREBY CERTIFIED that Independent Union of Antioch FoundryWorkers has been designated and selected by a majority of all produc-tion and maintenance employees and mechanical employees in engineer-ing-department shops of General Motors Corporation, Delco-RemyDivision, Antioch Foundry, Yellow Springs, Ohio, except employeesof sales, accounting, personnel, and industrial-relations departments,superintendents and assistant superintendents, general foremen, fore-men and assistant foremen, and all other persons working in a super- GENERAL MOTORS CORPORATION645visory capacity including those having the right to hire or dischargeand those whose duties include recommendations as to hiring and dis-charging (but not leaders), and those employees whose work is of aconfidential nature, time-study men, plant-protection employees (butnot including maintenance patrolmen or fire patrolmen), all clericalemployees, chief engineers and shift operating engineers in powerplants,designing (drawing board), production, estimating, andplanning engineers, draftsmen and detailers, physicists, chemists, met-allurgists, artists, design-artists, clay plaster modellers, timekeepers,technical-school students, indentured apprentices, those technical orprofessional employees who are receiving training, and kitchen andcafeteria help, as their representative for the purposes of collectivebargaining and that, pursuant to Section 9 (a) of the Act, Independ-ent Union of Antioch Foundry Workers is the exclusive representativeof all such employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.